 
CANCELLATION AND RECAPITALIZATION AGREEMENT


This CANCELLATION AND RECAPITALIZATION AGREEMENT (the “Agreement”) is made and
entered into as of November 8, 2013 (the “Effective Date”), by and between
Daniel Bleak (the “Shareholder”) and Silver Horn Mining Ltd., a Delaware
corporation (the “Company”).


WHEREAS, the Company currently has 253,033,555 shares of common stock, par value
$0.0001 per share, (the “Common Stock”) issued and outstanding and desires to
cancel an aggregate of 34,500,000 shares of Common Stock (the
“Recapitalization”) in connection with the proposed acquisition of private or
public companies (the “Acquisition”);
 
WHEREAS, the Shareholder is the record or beneficial owner of 34,500,000 shares
(the “Shares”) of Common Stock and, in order to effectuate the Recapitalization
and Acquisition and for other good and valid business reasons, the Shareholder
believes it to be in the Shareholder’s best interest and in the best interest of
the Company and its shareholders for the Shareholder to voluntarily surrender
and cancel the Shares;


WHEREAS, the Shareholder desires to surrender the Shares for cancellation
without receiving any cash, equity or other consideration and without any
expectation to receive, and without imposing any obligation on the Company to
pay or grant, any cash, equity or other consideration presently or in the future
in connection with the cancellation of such Shares; and


WHEREAS, the Company is relying on the Shareholder’s surrender and cancellation
of the Shares to complete the Recapitalization and Acquisition;


NOW, THEREFORE, the parties hereby agree as follows:
 
1.
Surrender and Cancellation of Shares. The Shareholder hereby surrenders the
Shares for cancellation, and the Company hereby accepts such surrender and
cancellation, effective as of the Effective Date.  By execution of this
Agreement, the Shareholder hereby waives, relinquishes and disclaims in all
respects any and all claims/and or rights to record or beneficial ownership of
the Shares.  All of the Shares shall be delivered to the Company’s transfer
agent as instructed by the Company, together with executed stock powers promptly
following the execution of this Agreement.  Notwithstanding the obligation to
deliver such Shares, the Secretary of Company shall record such
cancellations and shall have the full power and authority to direct the transfer
agent for the Company to cancel such Shares on the books and records of the
Company as attorney-in-fact for the holders of such Shares cancelled hereby.

 
2.
No Expectation or Obligation. The Shareholder and the Company acknowledge and
agree that the surrender and cancellation of the Shares described herein shall
be without any expectation of the Shareholder to receive, and without imposing
any obligation on the Company to pay or grant, any cash, equity or other
consideration presently or in the future in connection with the surrender and
cancellation of such Shares.
   
3.
Release. Each party together with its affiliates, shareholders, heirs,
executors, administrators, and assigns, does hereby remise, release and forever
discharge the other, its respective directors, officers, shareholders,
employees, attorneys and agents, and their respective agents, successors and
assigns, of and from all claims, causes of action, suits and demands whatsoever
which such party ever had, now or may have howsoever arising out of the
cancellation of the Shares.



4.
Shares Owned.  The Shareholder hereby represents and warrants that, other than
the Shares, it does not own or have the claim on any other shares of Common
Stock or convertible securities of the Company; and upon execution of this
Agreement that it will no longer hold any equity interest in the Company.
 
5.Miscellaneous.

 

 
5.1
Reliance. The Shareholder acknowledges and agrees that the Company is relying on
the provisions of Sections 1, 2, 3 and 4 herein in connection with consummating
the Recapitalization and Acquisition.

 
 
1

--------------------------------------------------------------------------------

 
 

 
5.2
Successor and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, both parties and their respective successors and assigns.

 

 
5.3
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of New York, without regard to any choice
of law principle that would dictate the application of the law of another
jurisdiction.

 

 
5.4
Counterparts. This Agreement may be executed in several counterparts and all
documents so executed shall constitute one agreement, binding on each of the
parties hereto, notwithstanding that both of the parties did not sign the
original or the same counterparts.

 

 
5.5
Headings. The headings of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

 
5.6
Severability. In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

 
5.7
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement. The Company and the
Shareholder have made no promises, agreements, conditions, or understandings
relating to this subject matter, either orally or in writing, that are not
included in this Agreement.



[Signature Page to Follow]


 
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 

       
SILVER HORN MINING LTD.
       
By:
/s/ Andrew Uribe
 
Name: 
Andrew Uribe
 
Title:
Chief Executive Officer
           
DANIEL BLEAK
         
/s/ Daniel Bleak
     
 
 
 





3
 
 